Exhibit 10.1
PQ GROUP HOLDINGS INC.
 
2017 OMNIBUS INCENTIVE PLAN


As Amended and Restated


1. Purpose. The purpose of the PQ Group Holdings Inc. 2017 Omnibus Incentive
Plan is to further align the interests of Eligible Persons with those of the
Company’s stockholders by providing long-term cash and equity incentive
compensation opportunities tied to the performance of the Company and/or its
Common Stock. The Plan is intended to advance the interests of the Company and
increase stockholder value by attracting, retaining and motivating key personnel
upon whose judgment, initiative and effort the successful conduct of the
Company’s business is largely dependent.
2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:
“Award” means an award of Stock Options, Stock Appreciation Rights, a Restricted
Stock Award, Restricted Stock Units, a Cash Award, a Performance Award or a
Stock Award granted under the Plan.
“Award Agreement” means a notice or an agreement entered into between the
Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant as provided in Section 15.2 hereof.
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act. “Board” means the Board of Directors of the Company.
“Cash Award” means an Award denominated in cash that is granted to an Eligible
Person under Section 10 hereof and subject to such conditions as are set forth
in the Plan and the applicable Award Agreement.
“Cause” shall have the meaning set forth in Section 13.2 hereof.
“Change in Control” shall have the meaning set forth in Section 12.2 hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means (i) the Compensation Committee of the Board, (ii) as provided
in Section 3.1 hereof, such other committee of the Board appointed by the Board
to administer the Plan, (iii) as provided in Section 3.1 hereof, the full Board,
or (iv) as provided in Section 3.3 hereof, its delegates.
“Common Stock” means the Company’s common stock, par value $0.01 per share, as
the same may be reclassified, exchanged or recapitalized.
“Company” means PQ Group Holdings Inc., a Delaware corporation or any successor
thereto.
“Date of Grant” means the date on which an Award under the Plan is granted or
approved for grant by the Committee or such later date as the Committee may
specify to be the effective date of an Award.
“Disability” shall have the meaning set forth below, except with respect to any
Participant who has an effective employment agreement or service agreement with
the Company or one of its Subsidiaries that defines “Disability” or a like term,
in which event the definition of “Disability” as set forth in such agreement
shall be deemed to be the definition of “Disability” herein solely for such
Participant and only for so long as such agreement remains effective. In all
other events, the term “Disability” shall mean a Participant’s inability to
perform the essential duties, responsibilities and functions of such
Participant’s position with the Company and its Subsidiaries for a period of
ninety (90) consecutive days or for a total of one hundred and eighty (180) days
during any twelve (12) -month period as a result of any mental or physical
illness, disability or incapacity even with reasonable accommodations for such
illness, disability or incapacity provided by the Company and its Subsidiaries
or if providing such accommodations would be unreasonable and which condition is
expected to last for a continuous period of not less than twelve (12) months,
all as determined by the Committee in its reasonable good faith judgment. A
Participant shall cooperate in all respects with the Company if a question
arises as to whether he or she has become disabled (including, without
limitation, submitting to reasonable examinations by one or more medical doctors
and other health care specialists selected by the Company and authorizing such
medical doctors and other health care specialists to discuss the Participant’s
condition with the Company). Notwithstanding anything to the contrary contained
herein,
1



--------------------------------------------------------------------------------



and solely for purposes of any Incentive Stock Option, “Disability” shall mean a
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code).
“Effective Date” shall have the meaning set forth in Section 16.1 hereof.
“Eligible Person” means any person who is an employee, Non-Employee Director,
consultant or other personal service provider of the Company or any of its
Subsidiaries.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder from time to time.
“Fair Market Value” means, with respect to a share of Common Stock as of a given
date of determination hereunder, the average of the high and low trading prices
for such shares as reported on the principal exchange (including NYSE) on which
the Common Stock is then listed on the trading day immediately preceding the
date as of which such Fair Market Value is determined, or if the Common Stock
was not traded on such date, then on the next preceding trading day that the
Common Stock was traded on such exchange, as reported by such responsible
reporting service as the Committee may select. If the Common Stock is not listed
on any such exchange, “Fair Market Value” shall be such value as determined by
the Board or the Committee in its discretion and, to the extent necessary, shall
be determined in a manner consistent with Section 409A of the Code and the
regulations thereunder.
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.
“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries. “Nonqualified Stock Option” means a
Stock Option granted under Section 6 hereof that is not an Incentive Stock
Option. “NYSE” means the New York Stock Exchange.
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.
“Performance Award” means an Award that is payable based on or conditioned upon
the attainment of pre-established business and/or individual Performance Goals
over a specified performance period and subject to such conditions as are set
forth in the Plan and the applicable Award Agreement (including a Performance
Stock Unit).
“Performance Criteria” shall have the meaning set forth in Section 10.3 hereof.
“Performance Goals” shall have the meaning set forth in Section 10.4 hereof.
“Performance Stock Unit” means a Restricted Stock Unit denominated as a
Performance Stock Unit under Section 9.2 hereof, to be paid or distributed based
on or conditioned upon the attainment of pre-established business and/or
individual Performance Goals over a specified performance period.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
“Plan” means the PQ Group Holdings Inc. 2017 Omnibus Incentive Plan as set forth
herein, effective and as may be amended from time to time as provided herein.
“Public Offering” means the sale of shares of the Common Stock to the public
pursuant to an effective registration statement (other than a registration
statement on Form S-4 or S-8 or any similar or successor form) filed under the
Securities Act in connection with an underwritten offering.
“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.
“Restricted Stock Unit” means an unfunded and unsecured contractual right
granted to an Eligible Person under Section 9 hereof, denominated in Common
Stock, and representing the right to be paid cash or distributed Common Stock
measured by the value of a share of Common Stock in the future, at such times,
and subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.
2



--------------------------------------------------------------------------------



“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder from time to time.
“Service” means a Participant’s employment with the Company or any Subsidiary or
a Participant’s service as a Non-Employee Director, consultant or other service
provider with the Company or any Subsidiary, as applicable. Subject to Section
15.8 of this Plan, and unless the Committee expressly provides otherwise, (a)
Service will be deemed to continue so long as the Participant is employed by, or
otherwise is providing services as a Non-Employee Director, consultant or other
service provider with the Company or any Subsidiary, and (b) if a Participant’s
Service relationship is with any Subsidiary and that entity ceases to be a
Subsidiary, the Participant’s Service will be deemed to have terminated when the
entity ceases to be a Subsidiary unless the Participant transfers Service to the
Company or any remaining Subsidiary.
“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the excess of the Fair Market Value of a share of Common
Stock over the base price per share of the right, at such time, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.
“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof that are issued free of transfer restrictions and
forfeiture conditions.
“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.
3. Administration.
3.1 Committee Members. The Plan shall be administered by the Committee. To the
extent deemed necessary by the Board, the Committee will be comprised of no
fewer than two members of the Board who are appointed by the Board to administer
the Plan and who each satisfy the requirements for (i) an “independent director”
under rules adopted by NYSE or other principal exchange on which the Common
Stock is then listed, (ii) a “nonemployee director” for purposes of such Rule
16b-3 under the Exchange Act and (iii) an “outside director” under Section
162(m) of the Code. Notwithstanding the foregoing, the mere fact that a
Committee member shall fail to qualify under any of the foregoing requirements
shall not invalidate any Award made by the Committee which Award is otherwise
validly made under the Plan. Neither the Company nor any member of the Committee
shall be liable for any action or determination made in good faith by the
Committee with respect to the Plan or any Award thereunder. The Board shall have
the authority to execute the powers of the Committee under the Plan.
3.2 Committee Authority. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (i) determine the Eligible Persons
to whom Awards shall be granted under the Plan and to grant Awards,
(ii) prescribe the restrictions, terms and conditions of all Awards,
(iii) determine the form of settlement of Awards in cash, common stock, other
property or a combination thereof, (iv) interpret the Plan and terms of the
Awards, (v) adopt rules for the administration, interpretation and application
of the Plan as are consistent therewith, and interpret, amend or revoke any such
rules, (vi) make all determinations with respect to a Participant’s Service and
the termination of such Service for purposes of any Award, (vii) correct any
defect(s) or omission(s) or reconcile any ambiguity(ies) or inconsistency(ies)
in the Plan or any Award thereunder, (viii) make all determinations it deems
advisable for the administration of the Plan; (ix) to decide all disputes
arising in connection with the Plan and to otherwise supervise the
administration of the Plan; (x) subject to the terms of the Plan, amend the
terms of an Award in any manner that is not inconsistent with the Plan,
(xi) accelerate the vesting or, to the extent applicable, exercisability of any
Award at any time (including, but not limited to, upon a Change in Control or
upon termination of Service under certain circumstances, as set forth in the
Award Agreement or otherwise), and (xii) adopt such procedures and subplans as
are necessary or appropriate to permit participation in the Plan by Eligible
Person who are foreign nationals or employed outside of the United States. The
Committee’s determinations under the Plan need not be uniform and may be made by
the Committee selectively among Participants and Eligible Persons, whether or
not such persons are similarly situated. The Committee shall, in its discretion,
consider such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations, and actions by the Committee shall be final,
conclusive, and binding upon all parties.
3



--------------------------------------------------------------------------------



3.3 Delegation of Authority. The Committee shall have the right, from time to
time, to delegate in writing to one or more of its members, members of the
Board, or officers of the Company the authority of the Committee to grant and
determine the terms and conditions of Awards granted under the Plan, subject to
any applicable laws. In no event shall any such delegation of authority be
permitted with respect to Awards granted to any member of the Board or to any
Eligible Person who is subject to Rule 16b-3 under the Exchange Act or is a
covered employee under Section 162(m) of the Code (as determined in accordance
with applicable guidance as of the applicable date of determination). The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Committee’s authority is
delegated to members of the Board, officers, or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.
4. Shares Subject to the Plan.
4.1 Number of Shares Reserved. Subject to adjustment as provided in Section 4.5
hereof, the total number of shares of Common Stock that are reserved for
issuance under the Plan shall be 16,716,520 shares of Common Stock (the “Share
Reserve”). The maximum number of shares of Common Stock that may be issued in
satisfaction of Incentive Stock Options under the Plan is 11,000,000 shares.
Upon approval of this Plan, no further awards may be made under the SIP. Each
share of Common Stock subject to an Award shall reduce the Share Reserve by one
share; provided that Awards that are required to be paid in cash pursuant to
their terms shall not reduce the Share Reserve. Any shares of Common Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares.
4.2 Share Replenishment. To the extent that an Award granted under this Plan is
canceled, expired, forfeited, surrendered, or otherwise terminated without
delivery of the shares to the Participant, the shares of Common Stock retained
by or returned to the Company will (i) not be deemed to have been delivered
under the Plan, (ii) be available for future Awards under the Plan, and
(iii) increase the Share Reserve by one share for each share that is retained by
or returned to the Company. In addition to the foregoing, any shares that become
available for issuance pursuant to Section 4.2 of the SIP as a result of the
forfeiture, cancellation or termination for no consideration of an award under
the SIP will (i) not be available for future awards under the SIP, (ii) be
available for future Awards under this Plan, and (iii) increase the Share
Reserve by one share for each share that is retained by or returned to the
Company, subject to a maximum of 6,966,000 shares (subject to adjustment
pursuant to Section 4.5).
4.3 Non-Cash Awards Granted to Eligible Persons Other Than Non-Employee
Directors. The maximum number of shares of Common Stock that may be subject to
each Award type that is granted to an Eligible Person other than a Non-Employee
Director during any calendar year shall be limited as follows (subject to
adjustment as provided in Section 4.5 hereof): (i) 1,000,000 shares of Common
Stock subject to Stock Options, (ii) 1,000,000 shares of Common Stock subject to
Stock Appreciation Rights, (iii) 1,000,000 shares of Common Stock subject to
Restricted Stock Awards that vest in full or in part based on the attainment of
Performance Goals, (iv) 750,000 shares of Common Stock subject to Restricted
Stock Awards that vest in full or in part based on continued employment over a
stated period of time, (v) 1,000,000 shares of Common Stock subject to
Restricted Stock Units that vest in full or in part based on the attainment of
Performance Goals, (vi) 750,000 shares of Common Stock subject to Restricted
Stock Units that vest in full or in part based on continued employment over a
stated period of time and (vii) 250,000 shares of Common Stock subject to Stock
Awards. If an Award is settled in cash, the number of shares of Common Stock on
which the Award is based shall not count toward the individual share limit set
forth in this Section 4.3, but shall count against the annual Cash Performance
Award limit set forth in Section 10.6.
4.4 Non-Cash Awards Granted to Non-Employee Directors. The maximum number of
shares of Common Stock that may be subject to Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Units and Stock Awards granted
to any Non-Employee Director during any calendar year shall be limited to
250,000 shares of Common Stock for all such Award types in the aggregate
(subject to adjustment as provided in Section 4.5 hereof). If an Award is
settled in cash, the number of shares of Common Stock on which the Award is
based shall not count toward the individual share limit set forth in this
Section 4.4 but shall count against the annual Cash Performance Award limit set
forth in Section 10.6.
4.5 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary cash dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock or any merger,
reorganization, consolidation, combination, spin-off, stock purchase or other
similar corporate change or any other change affecting the Common Stock (other
than regular cash dividends to shareholders of the Company), the Committee
shall, in the manner and to the extent it considers appropriate and equitable to
the Participants and consistent with the terms of the Plan, cause an adjustment
to be made to (i) the maximum number and kind of shares of Common
4



--------------------------------------------------------------------------------



Stock provided in Sections 4.1, 4.3 and 4.4 hereof (including the maximum number
of shares of Common Stock that may become payable to a Participant provided in
Sections 4.3 and 4.4 hereof), (ii) the number and kind of shares of Common
Stock, units or other rights subject to then outstanding Awards, (iii) the
exercise or base price for each share or unit or other right subject to then
outstanding Awards, (iv) the maximum amount that may become payable to a
Participant under Cash Awards provided in Section 10.6 hereof, and (v) any other
terms of an Award that are affected by the event. Notwithstanding the foregoing,
any such adjustments shall be made with due regard for the requirements of
Section 409A of the Code, and the qualification of Incentive Stock Options under
Section 424(a) of the Code, to the extent applicable.
5. Eligibility and Awards.
5.1 Designation of Participants. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant. The Committee has the
authority, in its discretion, to determine and designate from time to time those
Eligible Persons who are to be granted Awards, the types of Awards to be
granted, the number of shares of Common Stock or units subject to Awards to be
granted and the terms and conditions of such Awards consistent with the terms of
the Plan, and to grant any such Awards. In selecting Eligible Persons to be
Participants, and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate. Designation of a Participant in any year shall not
require the Committee to designate such person to receive an Award in any other
year or, once designated, to receive the same type or amount of Award as granted
to such Participant in any other year.
5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem.
5.3 Award Agreements. Each Award granted to an Eligible Person shall be
represented by an Award Agreement. The terms of all Awards under the Plan, as
determined by the Committee, will be set forth in each individual Award
Agreement as described in Section 15.2 hereof.
6. Stock Options.
6.1 Grant of Stock Options. A Stock Option may be granted to any Eligible Person
selected by the Committee, except that an Incentive Stock Option may only be
granted to an Eligible Person satisfying the conditions of Section 6.7(a)
hereof. Each Stock Option shall be designated on the Date of Grant, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option. To the extent a Stock Option is not so designated, it shall be
treated for all purposes as a Nonqualified Stock Option.
6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant. The Committee may in its discretion specify
an exercise price per share that is higher than the Fair Market Value of a share
of Common Stock on the Date of Grant.
6.3 Vesting of Stock Options. The Committee shall, in its discretion, prescribe
the time or times at which or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or a Subsidiary for a specified time
period (or periods), on the attainment of a specified Performance Goal(s) or on
such other terms and conditions as approved by the Committee in its discretion,
all as set forth in the Award Agreement. If the vesting requirements of a Stock
Option are not satisfied, the Award shall be forfeited.
6.4 Term of Stock Options. The Committee shall in its discretion prescribe in an
Award Agreement the period during which a vested Stock Option may be exercised;
provided, however, that the maximum term of a Stock Option shall be ten (10)
years from the Date of Grant. The Committee may provide that a Stock Option will
cease to be exercisable upon or at the end of a specified time period following
a termination of Service for any reason as set forth in the Award Agreement or
otherwise. Subject to Section 409A of the Code and the provisions of this
Section 6, the Committee may extend at any time the period in which a Stock
Option may be exercised.
6.5 Stock Option Exercise; Tax Withholding. Subject to such terms and conditions
as specified in an Award Agreement, a Stock Option may be exercised in whole or
in part at any time during the term thereof by notice in the form required by
the Company, together with payment of the aggregate exercise price and
applicable withholding tax. Payment of the exercise price may be made: (i) in
cash or by cash equivalent acceptable to the Committee or (ii) to the extent
permitted by the Committee in its sole discretion and set forth in the Award
Agreement or otherwise (including by a policy or resolution of the Committee),
(A) in shares of Common Stock
5



--------------------------------------------------------------------------------



valued at the Fair Market Value of such shares on the date of exercise, (B)
through an open-market, broker-assisted sales transaction pursuant to which the
Company is promptly delivered the amount of proceeds necessary to satisfy the
exercise price, (C) by reducing the number of shares of Common Stock otherwise
deliverable upon the exercise of the Stock Option by the number of shares of
Common Stock having a Fair Market Value on the date of exercise equal to the
exercise price, (D) by a combination of the methods described above or (E) by
such other method as may be approved by the Committee and set forth in the Award
Agreement. In addition to and at the time of payment of the exercise price, the
Participant shall pay to the Company the full amount of any and all applicable
income tax, employment tax and other amounts required to be withheld in
connection with such exercise, payable under such of the methods described above
for the payment of the exercise price as may be approved by the Committee and
set forth in the Award Agreement.
6.6 Limited Transferability of Nonqualified Stock Options. All Nonqualified
Stock Options shall be exercisable during the Participant’s lifetime only by the
Participant or by the Participant’s guardian or legal representative. The
Nonqualified Stock Options and the rights and privileges conferred thereby shall
be nontransferable except as otherwise provided in Section 15.3 hereof.
6.7 Additional Rules for Incentive Stock Options.
(a) Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-1(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of Section
424(f) of the Code.
(b) Annual Limits. No Incentive Stock Option shall be granted to a Participant
as a result of which the aggregate Fair Market Value (determined as of the Date
of Grant) of the Common Stock with respect to which Incentive Stock Options
under Section 422 of the Code are exercisable for the first time in any calendar
year under the Plan and any other stock option plans of the Company or any
subsidiary or parent corporation, would exceed $100,000, determined in
accordance with Section 422(d) of the Code. This limitation shall be applied by
taking such Incentive Stock Options into account in the order in which they were
granted.
(c) Additional Limitations. In the case of any Incentive Stock Option granted to
an Eligible Person who owns, either directly or indirectly (taking into account
the attribution rules contained in Section 424(d) of the Code), stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Subsidiary, the exercise price shall not be less
than one hundred ten percent (110%) of the Fair Market Value of a share of
Common Stock on the Date of Grant and the maximum term shall be five (5) years.
(d) Termination of Employment. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than (i) three (3) months
following termination of employment of the Participant with the Company and all
Subsidiaries (other than as set forth in clause (ii) of this Section 6.7(d)) or
(ii) one year following termination of employment of the Participant with the
Company and all Subsidiaries due to death or permanent and total disability
within the meaning of Section 22(e)(3) of the Code, in each case as and to the
extent determined by the Committee to comply with the requirements of Section
422 of the Code.
(e) Other Terms and Conditions; Nontransferability. No Incentive Stock Options
granted under the Plan may be granted more than ten (10) years following the
date that the Plan is adopted or the date that the Plan is approved by the
Company’s stockholders, whichever is earlier. The Award Agreement representing
any Incentive Stock Option granted hereunder shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as are deemed
necessary or desirable by the Committee, which terms, together with the terms of
the Plan, shall be intended and interpreted to cause such Incentive Stock Option
to qualify as an “incentive stock option” under Section 422 of the Code. A Stock
Option that is granted as an Incentive Stock Option shall, to the extent it
fails to qualify as an “incentive stock option” under the Code, be treated as a
Nonqualified Stock Option. An Incentive Stock Option shall by its terms be
nontransferable other than by will or by the laws of descent and distribution,
and shall be exercisable during the lifetime of a Participant only by such
Participant. Nothing herein shall limit the ability of the Committee to take an
action otherwise permitted by the Plan even if such action would result in an
Incentive Stock Option failing to qualify as one.
(f) Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two years following the Date
of Grant or one year following the transfer of such shares to the Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Company in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Company may
reasonably require.
6.8 Repricing Prohibited. Except as provided in Sections 4.5 and 12 hereof,
without the prior approval of the Company’s stockholders, neither the Committee
nor the Board shall cancel a Stock Option when the exercise price per share
exceeds the Fair Market Value of one share of Common Stock in exchange for cash
or another Award (other than in connection with a Change in
6



--------------------------------------------------------------------------------



Control) or cause the cancellation, substitution or amendment of a Stock Option
that would have the effect of reducing the exercise price of such a Stock Option
previously granted under the Plan or otherwise approve any modification to such
a Stock Option that would be treated as a “repricing” under the then applicable
rules, regulations or listing requirements adopted by NYSE or any other
principal exchange on which the Common Stock is then listed.
6.9 Dividend Equivalent Rights. Subject to the anti-dilution adjustment
provisions contained in Section 4.5 hereof, dividends shall not be paid with
respect to Stock Options. Dividend equivalent rights shall be granted with
respect to the shares of Common Stock subject to Stock Options to the extent
permitted by the Committee or set forth in the Award Agreement.
7. Stock Appreciation Rights.
7.1 Grant of Stock Appreciation Rights. Stock Appreciation Rights may be granted
to any Eligible Person selected by the Committee. Stock Appreciation Rights may
be granted on a basis that allows for the exercise of the right by the
Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be non-transferable,
except as provided in Section 15.3 hereof.
7.2 Stand-Alone and Tandem Stock Appreciation Rights. A Stock Appreciation Right
may be granted without any related Stock Option, or may be granted in tandem
with a Stock Option, either on the Date of Grant or at any time thereafter
during the term of the Stock Option. The Committee shall in its discretion
provide in an Award Agreement the time or times at which or the conditions upon
which, a Stock Appreciation Right or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock
Appreciation Right may be based on the continued Service of a Participant with
the Company or a Subsidiary for a specified time period (or periods), on the
attainment of a specified Performance Goal(s) or on such other terms and
conditions as approved by the Committee in its discretion. If the vesting
requirements of a Stock Appreciation Right are not satisfied, the Award shall be
forfeited. A Stock Appreciation Right will be exercisable or payable at such
time or times as determined by the Committee; provided, that the maximum term of
a Stock Appreciation Right shall be ten (10) years from the Date of Grant. The
Committee may provide that a Stock Appreciation Right will cease to be
exercisable upon or at the end of a period following a termination of Service
for any reason. The base price of a Stock Appreciation Right granted without any
related Stock Option shall be determined by the Committee in its discretion;
provided, however, that the base price per share of any such stand-alone Stock
Appreciation Right shall not be less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the Date of Grant.
7.3 Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing may be made, as approved by the Committee and set forth in the
Award Agreement, in shares of Common Stock valued at their Fair Market Value on
the date of exercise or payment, in cash or in a combination of shares of Common
Stock and cash, subject to applicable tax withholding requirements.
7.4 Repricing Prohibited. Except as provided in Sections 4.5 and 12 hereof,
without the prior approval of the Company’s stockholders, neither the Committee
nor the Board shall cancel a Stock Appreciation Right when the base price per
share exceeds the Fair Market Value of one share of Common Stock in exchange for
cash or another Award (other than in connection with a Change in Control) or
cause the cancellation, substitution or amendment of a Stock Appreciation Right
that would have the effect of reducing the base price of such a Stock
Appreciation Right previously granted under the Plan or otherwise approve any
modification to such Stock Appreciation Right that would be treated as a
“repricing” under the then applicable rules, regulations or listing requirements
adopted by NYSE or any other principal exchange on which the Common Stock is
then listed.
7.5 Dividend Equivalent Rights. Subject to the anti-dilution adjustment
provisions contained in Section 4.5 hereof, dividends shall not be paid with
respect to Stock Appreciation Rights. Dividend equivalent rights shall be
granted with respect to the shares of Common Stock subject to Stock Appreciation
Rights to the extent permitted by the Committee or set forth in the Award
Agreement.
8. Restricted Stock Awards.
8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.


7



--------------------------------------------------------------------------------



8.2 Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant with the Company or a Subsidiary for a specified time period (or
periods), on the attainment of a specified Performance Goal(s), or on such other
terms and conditions as approved by the Committee in its discretion. If the
vesting requirements of a Restricted Stock Award shall not be satisfied or, if
applicable, the Performance Goal(s) with respect to such Restricted Stock Award
are not attained, the Award shall be forfeited and the shares of Stock subject
to the Award shall be returned to the Company.
8.3 Transfer Restrictions. Shares granted under any Restricted Stock Award may
not be transferred, assigned or subject to any encumbrance, pledge or charge
until all applicable restrictions are removed or have expired, except as
provided in Section 15.3 hereof. Failure to satisfy any applicable restrictions
shall result in the subject shares of the Restricted Stock Award being forfeited
and returned to the Company. The Committee may require in an Award Agreement
that certificates (if any) representing the shares granted under a Restricted
Stock Award bear a legend making appropriate reference to the restrictions
imposed, and that certificates (if any) representing the shares granted or sold
under a Restricted Stock Award will remain in the physical custody of an escrow
holder until all restrictions are removed or have expired.
8.4 Rights as Stockholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant shall have all rights of a
stockholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto, unless
otherwise provided in the applicable Award Agreement or the Committee determines
otherwise at the time the Restricted Stock Award is granted. The Committee may
provide in an Award Agreement for the payment of dividends and distributions to
the Participant at such times as paid to stockholders generally, at the times of
vesting or other payment of the Restricted Stock Award or otherwise.
8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within thirty (30) days following the Date of Grant, a
copy of such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.
9. Restricted Stock Units.
9.1 Grant of Restricted Stock Units. A Restricted Stock Unit may be granted to
any Eligible Person selected by the Committee. The value of each Restricted
Stock Unit is equal to the Fair Market Value of the Common Stock on the
applicable date or time period of determination, as specified by the Committee.
Restricted Stock Units shall be subject to such restrictions and conditions as
the Committee shall determine. In addition, a Restricted Stock Unit may be
designated as a “Performance Stock Unit”, the vesting requirements of which may
be based, in whole or in part, on the attainment of pre-established business
and/or individual Performance Goal(s) over a specified performance period, as
approved by the Committee in its discretion. Restricted Stock Units shall be
non-transferable, except as provided in Section 15.3 hereof.
9.2 Vesting of Restricted Stock Units. On the Date of Grant, the Committee
shall, in its discretion, determine any vesting requirements with respect to
Restricted Stock Units, which shall be set forth in the Award Agreement. The
requirements for vesting of a Restricted Stock Unit may be based on the
continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods) or on such other terms and conditions as
approved by the Committee (including Performance Goal(s)) in its discretion. If
the vesting requirements of a Restricted Stock Units Award are not satisfied,
the Award shall be forfeited.
9.3 Payment of Restricted Stock Units. Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in shares of Common
Stock or in a combination thereof, subject to applicable tax withholding
requirements. Any cash payment of a Restricted Stock Unit shall be made based
upon the Fair Market Value of the Common Stock.
9.4 Dividend Equivalent Rights. Subject to the anti-dilution adjustment
provisions contained in Section 4.5 hereof, Restricted Stock Units may or may
not, in the discretion of the Committee, be granted together with a dividend
equivalent right with respect to the shares of Common Stock subject to the
Award, which may be accumulated and may be deemed reinvested in additional
Restricted Stock Units or may be accumulated in cash, as determined by the
Committee in its discretion. Dividend equivalent rights will be paid at such
times as determined by the Committee in its discretion (including without
limitation at the times paid to stockholders generally or at the times of
vesting or payment of the Restricted Stock Unit). Dividend equivalent rights may
be subject to forfeiture under the same conditions as apply to the underlying
Restricted Stock Units.
8



--------------------------------------------------------------------------------



10. Cash Awards and Performance Awards; Performance Criteria.
10.1 Grant of Cash Awards and Performance Awards. A Cash Award may be granted to
any Eligible Person selected by the Committee. Payment amounts may be based on
specified levels of attainment with respect to the Performance Goals, including,
if applicable, specified threshold, target and maximum performance levels. The
requirements for payment may be also based upon the continued Service of the
Participant with the Company or a Subsidiary during the respective performance
period and on such other conditions as determined by the Committee and set forth
in an Award Agreement. With respect to Performance Awards, before the ninetieth
(90th) day of the applicable performance period (or, if the performance period
is less than one year, no later than the number of days which is equal to
twenty-five percent (25%) of such performance period), the Committee will
determine the duration of the performance period, the Performance Criteria, the
applicable Performance Goals relating to the Performance Criteria, and the
amount and terms of payment and/or vesting upon achievement of the Performance
Goals. Cash Awards shall be non-transferable, except as provided in Section 15.3
hereof.
10.2 Award Agreements. Each Cash Award shall be evidenced by an Award Agreement
that shall specify the terms and conditions of the Award as the Committee, in
its discretion, shall determine.
10.3 Performance Criteria. For purposes of Performance Awards, the Performance
Criteria shall be one or any combination of the following, for the Company or
any identified Subsidiary or business unit, as determined by the Committee: (a)
net earnings; (b) earnings per share; (c) net debt; (d) revenue or sales growth;
(e) net or operating income; (f) net operating profit; (g) return measures
(including, but not limited to, return on assets, capital, equity or sales); (h)
cash flow (including, but not limited to, operating cash flow, distributable
cash flow and free cash flow); (i) earnings before or after taxes, interest,
depreciation, amortization and/or rent; (j) share price (including, but not
limited to growth measures and total or relative stockholder return); (k)
expense control or loss management; (l) customer satisfaction; (m) market share;
(n) economic value added; (o) working capital; (p) the formation of joint
ventures or the completion of other corporate transactions; (q) gross or net
profit margins; (r) revenue mix; (s) operating efficiency; (t) product
diversification; (u) market penetration; (v) measurable achievement in quality,
operation or compliance initiatives; (w) quarterly dividends or distributions;
(x) employee retention or turnover; or (y) any combination of or a specified
increase in any of the foregoing. Each of the Performance Criteria shall be
applied and interpreted in accordance with an objective formula or standard
established by the Committee at the time the applicable Award is granted
including, without limitation, GAAP.
10.4 Performance Goals. For purposes of Performance Awards, the “Performance
Goals” shall be the levels of achievement relating to the Performance Criteria
selected by the Committee for the Award. For purposes of Performance Awards, the
Performance Goals shall be written and shall be expressed as an objective
formula or standard that precludes discretion to increase the amount of
compensation payable that would otherwise be due upon attainment of the goal.
The Performance Goals may be applied on an absolute basis or relative to an
identified index, peer group, or one or more competitors or other companies
(including particular business segments or divisions or such companies), as
specified by the Committee. The Performance Goals need not be the same for all
Participants.
10.5 Adjustments. At the time that an Award is granted, the Committee may
provide for the Performance Goals or the manner in which performance will be
measured against the Performance Goals to be adjusted in such objective manner
as it deems appropriate, including, without limitation, adjustments to reflect
charges for restructurings, non-operating income, the impact of corporate
transactions or discontinued operations, extraordinary and other unusual or
non-recurring items and the cumulative effects of accounting or tax law changes.
In addition, with respect to a Participant hired or promoted following the
beginning of a performance period, the Committee may determine to prorate the
Performance Goals and/or the amount of any payment in respect of such
Participant’s Awards for the partial performance period.
10.6 Maximum Amount of Cash Awards. The maximum amount that may become payable
to any one Participant during any one calendar year under all Cash Awards is
limited to $15,000,000.
10.7 Negative Discretion. Notwithstanding anything else contained in the Plan to
the contrary, the Committee shall, to the extent provided in an Award Agreement,
have the right, in its discretion, (i) to reduce or eliminate the amount
otherwise payable to any Participant under an Award and (ii) to establish rules
or procedures that have the effect of limiting the amount payable to any
Participant to an amount that is less than the amount that otherwise would be
payable under an Award. The Committee may exercise such discretion in a
non-uniform manner among Participants. The Committee shall not have discretion
to increase the amount that otherwise would be payable to any Participant under
a Performance Award.
10.8 Certification. Following the conclusion of the performance period of a
Performance Award, the Committee shall certify in writing whether the
Performance Goals for that performance period have been achieved, or certify the
degree of achievement, if applicable.
9



--------------------------------------------------------------------------------



10.9 Payment. Upon certification of the Performance Goals for a Performance
Award, the Committee shall determine the level of vesting or amount of payment
to the Participant pursuant to the Award, if any. Notwithstanding the foregoing,
Cash Awards may be paid, at the discretion of the Committee, in any combination
of cash or shares of Common Stock, based upon the Fair Market Value of such
shares at the time of payment (with the limit set forth in Section 10.6
applying, valuing any shares delivered based on their then Fair Market Value).
11. Stock Awards.
11.1 Grant of Stock Awards. A Stock Award may be granted to any Eligible Person
selected by the Committee. A Stock Award may be granted for past Service, in
lieu of bonus or other cash compensation, as directors’ compensation or for any
other valid purpose as determined by the Committee. The Committee shall
determine the terms and conditions of such Awards, and such Awards may be made
without vesting requirements. In addition, the Committee may, in connection with
any Stock Award, require the payment of a specified purchase price.
11.2 Rights as Stockholder. Subject to the foregoing provisions of this Section
11 and the applicable Award Agreement, upon the issuance of the Common Stock
under a Stock Award the Participant shall have all rights of a stockholder with
respect to the shares of Common Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.
12. Change in Control.
12.1 Effect on Awards. Upon the occurrence of a Change in Control, unless
otherwise provided in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including without limitation the following (or any combination thereof):
(a) continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving company or corporation) or by the surviving
company or corporation or its parent; (b) substitution by the surviving company
or corporation or its parent of awards with substantially the same terms for
outstanding Awards (with appropriate adjustments to the type of consideration
payable upon settlement of the Awards); (c) accelerated exercisability, vesting
and/or payment under outstanding Awards immediately prior to or upon the
occurrence of such event or upon a termination of employment following such
event; and (d) if all or substantially all of the Company’s outstanding shares
of Common Stock transferred in exchange for cash consideration in connection
with such Change in Control: (i) upon written notice, provide that any
outstanding Stock Options and Stock Appreciation Rights are exercisable during a
reasonable period of time immediately prior to the scheduled consummation of the
event or such other reasonable period as determined by the Committee (contingent
upon the consummation of the event), and at the end of such period, such Stock
Options and Stock Appreciation Rights shall terminate to the extent not so
exercised within the relevant period; and (ii) cancellation of some or all or
any portion of outstanding Awards in exchange for a payment (in the form of
cash, shares, other property or any combination thereof as determined by the
Committee) equal, in the case of each affected Award or portion thereof, to the
excess, if any, of (A) the Fair Market Value of one share of Common Stock times
the number of shares of Common Stock subject to the Award or such portion, over
(B) the aggregate exercise or purchase price, if any, under the Award or such
portion (in the case of a Stock Appreciation Right, the aggregate base value
above which appreciation is measured), in each case on such payment terms (which
need not be the same as the terms of payment to holders of Common Stock) and
other terms, and subject to such conditions, as the Committee determines;
provided, however, for the avoidance of doubt, that if the exercise or purchase
price (or base value) of an Award is equal to or greater than the Fair Market
Value of one share of Common Stock, the Award may be cancelled with no payment
due hereunder or otherwise in respect of such Award.
12.2 Definition of Change in Control. Unless otherwise defined in an Award
Agreement, “Change in Control” shall mean the occurrence of one of the following
events:
(a) Any Person, becomes the Beneficial Owner, directly or indirectly, of more
than fifty percent (50%) of the combined voting power, excluding any Person who
holds fifty percent (50%) or more of the voting power on the Effective Date of
the Plan (the “Initial Owners”), of the then outstanding voting securities of
the Company entitled to vote generally in the election of its directors (the
“Outstanding Company Voting Securities”) including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(i) any acquisition of voting securities of the Company directly from the
Company, including without limitation, a Public Offering of securities; (ii) any
acquisition by the Company or any of its Subsidiaries of Outstanding Company
Voting Securities, including an acquisition by any employee benefit plan or
related trust sponsored or maintained by the Company or any of its Subsidiaries;
or (iii) any acquisition after which the Initial Owners and their affiliates
remain the Beneficial Owners of more Outstanding Voting Securities than any
other Person.
(b) Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business
10



--------------------------------------------------------------------------------



Combination: (i) any individuals and entities that were the Beneficial Owners of
Outstanding Company Voting Securities immediately prior to such Business
Combination are the Beneficial Owners, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors (or election
of members of a comparable governing body) of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns all or substantially all of the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination; (ii) no Person
(excluding any Successor Entity or any employee benefit plan or related trust of
the Company, such Successor Entity, or any of their Subsidiaries) is the
Beneficial Owner, directly or indirectly, of more than fifty percent (50%) of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors (or comparable governing body) of
the Successor Entity, except to the extent that such ownership existed prior to
the Business Combination; and (iii) at least a majority of the members of the
board of directors (or comparable governing body) of the Successor Entity were
incumbent Directors (including persons deemed to be incumbent Directors) at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.
Notwithstanding the foregoing, to the extent necessary to comply with Section
409A of the Code with respect to the payment of “nonqualified deferred
compensation,” “Change in Control” shall be limited to a “change in control
event” as defined under Section 409A of the Code. For the avoidance of doubt,
neither a Public Offering nor any changes to the size or members of the Board in
connection with or as a result of a public offering shall constitute or be
deemed to result in a Change in Control.
13. Forfeiture Events.
13.1 General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of Service for Cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the Participant
or other similar conduct by the Participant that is detrimental to the business
or reputation of the Company.
13.2 Termination for Cause.
(a) Treatment of Awards. Unless otherwise provided by the Committee and set
forth in an Award Agreement, the following rules will apply if a Participant’s
Service ceases:
(i) Except as provided in (ii) and (iii) below, immediately upon the cessation
of the Participant’s Service each Stock Option and Stock Appreciation Right that
is then held by the Participant or by the Participant’s permitted transferees,
if any, will cease to be exercisable and will terminate and all other Awards
that are then held by the Participant or by the Participant’s permitted
transferees, if any, to the extent not already vested will be forfeited.
(ii) Subject to (iii) and (iv) below, all Stock Options and Stock Appreciation
Rights held by the Participant or the Participant’s permitted transferees, if
any, immediately prior to the cessation of the Participant’s Service, to the
extent then exercisable, will remain exercisable for the lesser of (i) a period
of three months or (ii) the period ending on the latest date on which such Stock
Option or Stock Appreciation Right could have been exercised without regard to
this Section 13.2(a), and will thereupon immediately terminate.
(iii) Subject to (iv) below, all Stock Options and Stock Appreciation Rights
held by a Participant or the Participant’s permitted transferees, if any,
immediately prior to the Participant’s death, to the extent then exercisable,
will remain exercisable for the lesser of (i) the one year period ending with
the first anniversary of the Participant’s death or (ii) the period ending on
the latest date on which such Stock Option or Stock Appreciation Right could
have been exercised without regard to this Section 13.2(a), and will thereupon
immediately terminate.
(iv) All Stock Options and Stock Appreciation Rights (whether or not
exercisable) held by a Participant or the Participant’s permitted transferees,
if any, immediately prior to the cessation of the Participant’s Service will
immediately terminate upon such cessation of Service if the termination is for
Cause or occurs in circumstances that in the determination of the Committee
would have constituted grounds for the Participant’s Service to be terminated
for Cause.
(b) Post-Termination Breaches. Unless otherwise provided by the Committee and
set forth in an Award Agreement, if (i) a Participant’s Service with the Company
or any Subsidiary is terminated for Cause or (ii) within one (1) year following
termination of Service for any other reason, the Committee determines in its
discretion that, after termination, the Participant breached any of the
11



--------------------------------------------------------------------------------



material terms contained in any non-competition agreement, confidentiality
agreement or similar restrictive covenant agreement to which such Participant is
a party, such Participant’s rights, payments and benefits with respect to an
Award shall be subject to cancellation, forfeiture and/or recoupment, as
provided in Section 13.3 below. The Company shall have the power to determine
whether the Participant has been terminated for Cause, the date upon which such
termination for Cause occurs and whether the Participant engaged in conduct that
violated any continuing obligation or duty of the Participant in respect of the
Company or any Subsidiary. Any such determination shall be final, conclusive and
binding upon all Persons. In addition, if the Company shall reasonably determine
that a Participant has committed or may have committed any act which could
constitute the basis for a termination of such Participant’s Service for Cause
or violates any continuing obligation or duty of the Participant in respect of
the Company or any Subsidiary, the Company may suspend the Participant’s rights
to exercise any Stock Option or Stock Appreciation Right, receive any payment or
vest in any right with respect to any Award pending a determination by the
Company of whether an act or omission could constitute the basis for a
termination for Cause as provided in this Section 13.2.
(c) Definition of Cause. Unless otherwise defined in an Award Agreement, “Cause”
shall mean:
(i) the Participant has committed a deliberate and premeditated act against the
interests of the Company including, without limitation: an act of fraud,
embezzlement, misappropriation or breach of fiduciary duty against the Company,
including, but not limited to, the offer, payment, solicitation or acceptance of
any unlawful bribe or kickback with respect to the Company’s business; or
(ii) the Participant has been convicted by a court of competent jurisdiction of,
or pleaded guilty or nolo contendere to, any felony or any crime involving moral
turpitude; or
(iii) the Participant has failed to perform or neglected the material duties
incident to his or her employment or other engagement with the Company on a
regular basis, and such refusal or failure shall have continued for a period of
twenty (20) days after written notice to the Participant specifying such refusal
or failure in reasonable detail; or
(iv) the Participant has been chronically absent from work (excluding vacations,
illnesses, Disability or leaves of absence approved by the Company); or
(v) the Participant has refused, after explicit written notice, to obey any
lawful resolution of or direction by the Board which is consistent with the
duties incident to his or her employment or other engagement with the Company
and such refusal continues for more than twenty (20) days after written notice
is given to the Participant specifying such refusal in reasonable detail; or
(vi) the Participant has breached any of the material terms contained in any
employment agreement, non-competition agreement, confidentiality agreement or
similar type of agreement to which such Participant is a party; or
(vii) the Participant has engaged in (x) the unlawful use (including being under
the influence) or possession of illegal drugs on the Company’s premises or (y)
habitual drunkenness on the Company’s premises.
Any voluntary termination of employment or other engagement by the Participant
in anticipation of an involuntary termination of the Participant’s Service for
Cause shall be deemed to be a termination for “Cause.” Notwithstanding the
foregoing, in the event that a Participant is party to an employment, severance
or similar agreement with the Company or any of its affiliates and such
agreement contains a definition of “Cause,” the definition of “Cause” set forth
above shall be deemed replaced and superseded, with respect to such Participant,
by the definition of “Cause” used in such employment, severance or similar
agreement for so long as such agreement remains in effect.
13.3 Right of Recapture.
(a) General. If at any time within one (1) year (or such longer time specified
in an Award Agreement or other agreement with a Participant) after the date on
which a Participant exercises a Stock Option or Stock Appreciation Right or on
which a Stock Award, Restricted Stock Award or Restricted Stock Unit vests or
becomes payable or on which a Cash Award is paid to a Participant, or on which
income otherwise is realized by a Participant in connection with an Award, (i) a
Participant’s Service is terminated for Cause or (ii) after a Participant’s
Service otherwise terminates for any other reason, the Committee determines in
its discretion that, after termination, the Participant breached any of the
material terms contained in any non-competition agreement, confidentiality
agreement, severance agreement, or similar restrictive covenant agreement to
which such Participant is a party, then any gain realized by the Participant
from the exercise, vesting, payment or other realization of income by the
Participant in connection with an Award, shall be paid by the Participant to the
Company upon notice from the Company, subject to applicable state law. Such gain
shall be determined as of the date or dates on which the gain is realized by the
Participant, without regard to any subsequent change in the Fair
12



--------------------------------------------------------------------------------



Market Value of a share of Common Stock. To the extent not otherwise prohibited
by law, the Company shall have the right to offset such gain against any amounts
otherwise owed to the Participant by the Company (whether as wages, vacation pay
or pursuant to any benefit plan or other compensatory arrangement).
(b) Forfeiture or Clawback of Awards Under Applicable Law and Company Policy. If
the Company is required to prepare an accounting restatement due to the material
noncompliance of the Company, as a result of misconduct, with any financial
reporting requirement under the securities laws, then any Participant who is one
of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 will reimburse the Company for the amount of any
Award received by such individual under this Plan during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission, as the case may be, of the financial document embodying such
financial reporting requirement. The Company also may seek to recover any Award
made as required by the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any other clawback, forfeiture or recoupment
provision required by applicable law or under the requirements of any stock
exchange or market upon which the shares of Common Stock are then listed or
traded. In addition, all Awards under this Plan will be subject to forfeiture or
other penalties pursuant to any clawback or forfeiture policy of the Company, as
in effect from time to time, and such forfeiture and/or penalty conditions or
provisions as determined by the Committee and set forth in the applicable Award
Agreement.
14. Transfer, Leave of Absence, Etc. For purposes of the Plan, except as
otherwise determined by the Committee, the following events shall not be deemed
a termination of employment: (a) a transfer of a Participant’s employment to the
Company from a Subsidiary or from the Company to a Subsidiary, or from one
Subsidiary to another; or (b) an approved leave of absence for military service
or sickness, or for any other purpose approved by the Company, if the employee’s
right to re-employment is guaranteed either by a statute or by contract or under
the policy pursuant to which the leave of absence was granted or if the
Committee otherwise so provides in writing.
15. General Provisions.
15.1 Status of Plan. The Committee may authorize the creation of trusts or other
arrangements to meet the Company’s obligations to deliver stock or make payments
with respect to Awards.
15.2 Award Agreement. Each Award under the Plan shall be evidenced by an Award
Agreement in a written or electronic form approved by the Committee setting
forth the number of shares of Common Stock or Restricted Stock Units subject to
the Award, the exercise price, base price or purchase price of the Award, the
time or times at which an Award will become vested, exercisable or payable and
the term of the Award. The Award Agreement also may set forth the effect on an
Award of a Change in Control or a termination of Service under certain
circumstances. The Award Agreement shall be subject to and incorporate, by
reference or otherwise, all of the applicable terms and conditions of the Plan,
and also may set forth other terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of the Plan. The
grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.
The Committee need not require the execution of an Award Agreement by a
Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time. In the
event of any conflict between the provisions of the Plan and any Award
Agreement, the provisions of the Plan shall prevail.
15.3 No Assignment or Transfer; Beneficiaries. Except as provided in Section
6.7(e) hereof or as otherwise determined by the Committee, Awards under the Plan
shall not be assignable or transferable by the Participant, and shall not be
subject in any manner to assignment, alienation, pledge, encumbrance or charge.
Notwithstanding the foregoing, in the event of the death of a Participant,
except as otherwise provided by the Committee in an Award Agreement, an
outstanding Award may be exercised by or shall become payable to the
Participant’s beneficiary as designated by the Participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by a legatee or legatees of such Award under the Participant’s last
will or by such Participant’s executors, personal representatives or
distributees of such Award in accordance with the Participant’s will or the laws
of descent and distribution. The Committee may provide in the terms of an Award
Agreement or in any other manner prescribed by the Committee that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other benefits specified under an
Award following the Participant’s death.
15.4 Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award; provided, however, that such discretion shall not apply in
the case of a Stock Option or Stock Appreciation Right. If any such deferral is
to be permitted by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A of the Code,
13



--------------------------------------------------------------------------------



including, without limitation, the time when an election to defer may be made,
the time period of the deferral and the events that would result in payment of
the deferred amount, the interest or other earnings attributable to the deferral
and the method of funding, if any, attributable to the deferred amount.
15.5 No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the employment or other service
relationship of an Eligible Person or a Participant for any reason at any time.
The loss of existing or potential profit from an Award will not constitute an
element of damages in the event of a termination of Service for any reason, even
if the termination is in violation of an obligation of the Company or any
affiliate.
15.6 Stock Certificates. The Committee may determine in its discretion the
manner of delivery of Common Stock to be issued under the Plan, which may be by
delivery of stock certificates, electronic account entry into new or existing
accounts or any other means as the Committee, in its discretion, deems
appropriate. The Committee may require that the stock certificates (if any) be
held in escrow by the Company for any shares of Common Stock or cause the shares
to be legended in order to comply with the securities laws or other applicable
restrictions or should the shares of Common Stock be represented by book or
electronic account entry rather than a certificate, the Committee may take such
steps to restrict transfer of the shares of Common Stock as the Committee
considers necessary or advisable.
15.7 Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to such Company insider- trading-policy-related
restrictions, terms and conditions to the extent established by the Committee,
or in accordance with policies set by the Committee, from time to time.
15.8 Section 409A Compliance. To the maximum extent possible, it is intended
that the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. Subject to Section 15.4 hereof, any payments due pursuant to this Plan
shall be payable to the Participant no later than two-and-a-half months
following the end of the taxable year in which the payments are earned (subject
to a reasonable delay in payment due to an unforeseeable event making it
administratively impracticable to make the payment by such time), and in no
event shall the payments be made later than the end of the taxable year
following the taxable year in which the payments are earned. In the event that
any payment under this Plan is contingent upon the execution of a release, and
the applicable release spans two of the Participant’s taxable years, the
applicable payments must be made in the second of the two taxable years. For
purposes of Section 409A, each payment made under this Plan will be treated as a
separate payment. In the event that any (i) provision of the Plan or an Award
Agreement, (ii) Award, payment, transaction or (iii) other action or arrangement
contemplated by the provisions of the Plan is determined by the Committee to not
comply with the applicable requirements of Section 409A of the Code and the
Treasury Regulations and other guidance issued thereunder, the Committee shall
have the authority to take such actions and to make such changes to the Plan or
an Award Agreement as the Committee deems necessary to comply with such
requirements. No payment that constitutes deferred compensation under Section
409A of the Code that would otherwise be made under the Plan or an Award
Agreement upon a termination of Service will be made or provided unless and
until such termination is also a “separation from service,” as determined in
accordance with Section 409A of the Code (after giving effect to the
presumptions contained therein). Notwithstanding the foregoing or anything
elsewhere in the Plan or an Award Agreement to the contrary, if a Participant is
a “specified employee” as defined in Section 409A of the Code at the time of
termination of Service with respect to an Award, then solely to the extent
necessary to avoid the imposition of any additional tax under Section 409A of
the Code, the commencement of any payments or benefits under the Award shall be
deferred until the date that is six (6) months following the Participant’s
termination of Service (or, if earlier, the date of death of the specified
employee) and shall instead be paid (in a manner set forth in the Award
Agreement) on the payment date that immediately follows the end of such six (6)
month period (or death) or as soon as administratively practicable within thirty
(30) days thereafter, but in no event later than the end of the applicable
taxable year.
15.9 No Guarantees Regarding Tax Treatment; Limitation of Liability. Neither the
Company nor the Committee make any guarantees to any person regarding the tax
treatment of Awards or payments made under the Plan. Neither the Company nor the
Committee has any obligation to take any action to prevent the assessment of any
tax on any person with respect to any Award under Section 422 of the Code,
Section 409A of the Code, Section 4999 of the Code, Section 280G of the Code or
otherwise. Notwithstanding anything to the contrary in the Plan, in no event
whatsoever shall the Company, any of its Subsidiaries, the Committee, or any
person acting on behalf of the Company, any of its Subsidiaries, or the
Committee, be liable to any Participant, to any permitted transferee, to the
estate or beneficiary of any Participant or any permitted transferee, or to any
other person by reason of or with respect to any acceleration of income, or any
additional tax, interest or penalties or damages that are asserted by reason of
the
14



--------------------------------------------------------------------------------



failure of an Award to satisfy the requirements of Section 422 or Section 409A
of the Code, or by reason of Section 4999 of the Code, or otherwise asserted
with respect to an Award.
15.10 Securities Law Compliance. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act,
under the requirements of any exchange upon which such shares of the same class
are then listed, and under any blue sky or other securities laws applicable to
such shares. The Committee may also require the Participant to represent and
warrant at the time of issuance or transfer that the shares of Common Stock are
being acquired only for investment purposes and without any current intention to
sell or distribute such shares.
15.11 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee, director or other individual service
provider of another corporation who becomes an Eligible Person by reason of any
such corporate transaction in substitution for awards previously granted by such
corporation or entity to such person. The terms and conditions of the substitute
Awards may vary from the terms and conditions that would otherwise be required
by the Plan solely to the extent the Committee deems necessary for such purpose.
To the extent consistent with the rules of NYSE or other principal exchange on
which the Common Stock is then listed, any such substitute awards shall not (a)
reduce the number of shares of Common Stock available for issuance under the
Plan, (b) be subject to or counted against the Award limits specified in Section
4.3, 4.4 or 10.6 hereof or (c) replenish the Share Reserve upon the occurrence
of any event set forth in Section 4.2 hereof.
15.12 Tax Withholding. The Company shall have the power and the right to deduct
or withhold automatically from any amount deliverable under the Award or
otherwise, or require a Participant to remit to the Company or the applicable
Subsidiary, up to an amount based on the maximum statutory tax rates in the
Participant’s applicable tax jurisdiction or such other rate that will not
trigger a negative accounting impact on the Company. With respect to required
withholding, Participants may elect (subject to the Company’s automatic
withholding right set out above) to satisfy the withholding requirement with
respect to any taxable event arising as a result of the Plan, in whole or in
part, by the methods described in Section 6.5 hereof with respect to Stock
Options or by a method similar to the methods described in Section 6.5 hereof
with respect to Awards other than Stock Options (except as otherwise set forth
in an Award Agreement), subject, in each case, to the Committee’s discretion as
set forth in such Section 6.5.
15.13 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Stock or cash amounts by the Company to discharge its obligations hereunder
shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.
The Plan is not subject to the U.S. Employee Retirement Income Security Act of
1974, as amended from time to time.
15.14 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company or any
Subsidiary from establishing any other forms of share incentive or other
compensation or benefit program for employees of the Company or any Subsidiary.
The amount of any compensation deemed to be received by a Participant pursuant
to an Award shall not constitute includable compensation for purposes of
determining the amount of benefits to which a Participant is entitled under any
other compensation or benefit plan or program of the Company or a Subsidiary,
including, without limitation, under any pension or severance benefits plan,
except to the extent specifically provided by the terms of any such plan.
15.15 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries.
15



--------------------------------------------------------------------------------



15.16 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
15.17 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.
15.18 Consent to Jurisdiction. By accepting an Award, each Participant will be
deemed to have submitted irrevocably and unconditionally to the jurisdiction and
venue of the federal and state courts located within the geographic boundaries
of the United States District Court for the Eastern District of Pennsylvania
relative to any and all disputes, claims, suits, actions or other proceedings
that may arise out of or relate to this Plan, an Award or any related Award
Agreement. Further, by accepting an Award, each Participant will be deemed to
agree (a) not to commence any suits, actions or other proceeding arising out of
or related to this Plan, an Award or any related Award Agreement, except in the
federal and state courts located within the geographic boundaries of the United
States District Court for the Eastern District of Pennsylvania, and (b) to
waive, and agree not to assert, by way of motion as a defense or otherwise, in
any such suit, action or proceeding, any claim that he or she is not subject
personally to the jurisdiction of the above- named courts that his or her
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that the Plan or an Award or the subject
matter thereof may not be enforced in or by such court.
15.19 Waiver of Jury Trial. By accepting or being deemed to have accepted an
Award under this Plan, each Participant waives any right to a jury trial in any
action, proceeding or counterclaim arising under or in connection with or
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim will be tried before a court and not before
a jury. By accepting or being deemed to have accepted an Award under the Plan,
each Participant certifies that no officer, representative, or attorney of the
Company has represented, expressly or otherwise, that the Company would not, in
the event of any action, proceeding or counterclaim, seek to enforce the
foregoing waivers. Notwithstanding anything to the contrary in the Plan, nothing
herein is to be construed as limiting the ability of the Company and a
Participant to agree to submit disputes arising under the terms of the Plan or
any Award made hereunder to binding arbitration or as limiting the ability of
the Company to require any eligible individual to agree to submit such disputes
to binding arbitration as a condition of receiving an Award hereunder.
15.20 No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award, and the Committee shall
determine (i) whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares of Common Stock or (ii) whether
such fractional shares or any rights thereto shall be canceled, terminated or
otherwise eliminated (in the case of this clause (ii), with no consideration
paid therefor).
15.21 Data Protection. By participating in the Plan, each Participant consents
to the collection, processing, transmission and storage by the Company, its
Subsidiaries and any third party administrators of any data of a professional or
personal nature for the purposes of administering the Plan.
15.22 Awards to Non-U.S. Participants. To comply with the laws in countries
other than the United States in which the Company or any of its Subsidiaries or
affiliates operates or has employees, Non-Employee Directors or consultants, the
Committee, in its sole discretion, shall have the power and authority to
(i) modify the terms and conditions of any Award granted to Participants outside
the United States to comply with applicable foreign laws, (ii) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local government regulatory exemptions or approvals
and (iii) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 15.22 by the Committee shall be deemed to be part of the Plan but will
apply only to Eligible Persons within the group to which the supplement applies
(as determined by the Committee).
15.23 No Rights as Stockholder. A Participant shall not have any rights as a
stockholder with respect to any shares subject to an Award until such time as
shares of Common Stock are delivered to the Participant pursuant to the terms of
the applicable Award Agreement.
16. Term; Amendment and Termination; Stockholder Approval.
16.1 Term. The Plan shall be effective as of the date of adoption by the Board,
which date is set forth below (the “Effective Date”). Subject to Section 16.2
hereof, the Plan shall terminate on the tenth anniversary of the Effective Date.
16



--------------------------------------------------------------------------------



16.2 Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan; provided, that, except as
otherwise provided in Section 15.8 or 15.20 or as otherwise determined by the
Committee as it deems necessary to comply with applicable laws, no amendment,
modification, suspension or termination of the Plan shall adversely affect any
Award theretofore granted without the consent of the Participant or the
permitted transferee of the Award. The Board may seek the approval of any
amendment, modification, suspension or termination by the Company’s stockholders
to the extent it deems necessary or advisable in its discretion for purposes of
compliance with Section 162(m) or Section 422 of the Code, the listing
requirements of NYSE or any other exchange or securities market or for any other
purpose, in each case, to the extent applicable.
16.3 Stockholder Approval. The Plan will be submitted for approval by the
stockholders of the Company within twelve months of the Effective Date. Any
Awards granted under the Plan prior to such approval of the stockholders shall
be effective as of the applicable Date of Grant, but no such Award may be
exercised or settled and no restrictions relating to any Award may lapse prior
to such stockholder approval, and if the stockholders fail to approve the Plan
as specified hereunder, the Plan and any Awards issued thereunder shall be
terminated and cancelled without consideration.
* * * *
Adopted and approved by the Board by resolution at a meeting held on
September 18, 2017.
Amended and restated by the Board by resolution adopted by unanimous written
consent dated as of March 16, 2020.


17

